       Case 18-06007 Document 48-1 Filed in TXSB on 10/03/19 Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                        §
ANTHONY PIGGUE                §                     CASE NO. 18-32456
     DEBTOR.                  §                     (Chapter 7)
                              §
ANTHONY PIGGUE                §
     Plaintiff,               §
                              §
v.                            §                     ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §
CHRISTOPHER M. MURRAY, IN HIS §
CAPACITY AS CHAPTER 7 TRUSTEE §
     Plaintiff,               §
                              §
v.                            §                     ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §

                   ORDER GRANTING MOTION FOR MEDIATION

        By agreement of the Parties, it is ORDERED that the Honorable Judge Eduardo V.
Rodriguez is appointed to serve as mediator in the above-referenced matters and is vested in that
capacity with all immunities applicable to a United States Bankruptcy Judge in performance of the
Judge’s official duties.


ZZZZ




                                               1
